— Application by the defendant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of counsel, a judgment of the Supreme Court, Richmond County (Rienzi, J.), rendered September 29, 1997.
Ordered that the application is dismissed.
No application lies in this Court for a writ of error coram nobis to vacate a judgment of conviction on the ground that the defendant received ineffective assistance of counsel before the judgment was rendered (see People v Gordon, 183 AD2d 915, *553915 [1992]; cf. People v Syville, 15 NY3d 391, 400-401 [2010]; People v Bachert, 69 NY2d 593, 596-600 [1987]). Since the relief sought by the defendant may not be obtained in this Court (cf CPL 440.10), the defendant’s application must be dismissed. Rivera, J.E, Balkin, Lott and Sgroi, JJ., concur.